                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
CHRISTOPHER A. ORZECH,                            :
                    Plaintiff,                    :
                                                  :
                      v.                          :                  No. 5:18-cv-03938
                                                  :
MUHLENBERG TOWNSHIP,                              :
                Defendant.                        :
                                                  :

                                           ORDER

       AND NOW, this 13th day of August, 2019, upon consideration of Plaintiff’s complaint,
ECF No. 1; Defendant’s motion to dismiss for failure to state a claim, ECF No. 7; Plaintiff’s
response, ECF No. 8, and for the reasons set forth in the accompanying Opinion, IT IS
ORDERED THAT:

       1.      Defendant’s motion to dismiss for failure to state a claim, ECF No. 7, is
GRANTED in part and DENIED in part;

       2.      Plaintiff’s claims are DISMISSED without prejudice; and

       3.      Plaintiff is granted leave to file an amended complaint his claims consistent with
the accompanying Opinion on or before September 6, 2019.


                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                                1
                                             081219
